PER CURIAM.
Ronald and Bleuette Steinberg appeal a final judgment of foreclosure. BAC Home Loans Servicing, L.P., f/k/a Countrywide Home Loans Servicing, L.P., responded to the Steinbergs’ initial brief by filing a confession of error, admitting that the case was controlled by Bryson v. Branch Banking and Trust Co., 75 So.3d 783 (Fla. 2d DCA 2011). It suggested that we direct the lower court clerk to vacate the certificates of sale, disbursements, and title. .It agreed that the final judgment should be vacated.
To avoid delay, this court issued an order relinquishing jurisdiction to the circuit court to vacate the certificates. We have now received a status report establishing that the certificates have all been vacated. Pursuant to the confession of error, we reverse the judgment on appeal and remand for further proceedings.
Reversed and remanded.
ALTENBERND, KELLY, and LaROSE, JJ., Concur.